Citation Nr: 0020923	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  95-42 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability to include hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for hemorrhoids and denied service 
connection for post-traumatic stress disorder (PTSD), a 
cardiovascular disability to include hypertension, and a 
chronic back disability.  In December 1994, the veteran 
submitted a notice of disagreement.  In January 1995, the RO 
issued a statement of the case to the veteran and the 
Veterans of Foreign Wars of the United States, his accredited 
representative at the time.  In June 1995, the veteran 
submitted a substantive appeal from both the denial of his 
application to reopen his claim of entitlement to service 
connection for hemorrhoids and the denial of service 
connection for PTSD and a chronic back disability.  In an 
April 1996 written statement, the veteran indicated that he 
did "not wish to pursue" his claims of entitlement to 
service connection for a cardiovascular disability to include 
hypertension and a chronic back disability.  The Board 
construes the veteran's written statement as an effective 
withdrawal of his appeal from those portions of the December 
1994 rating decision which denied service connection for a 
cardiovascular disability to include hypertension and a 
chronic back disability.  38 C.F.R.§ 20.204 (1999).  

In September 1997, the veteran was afforded a hearing before 
a Department of Veterans Affairs (VA) hearing officer.  In 
December 1997, the RO established service connection for 
PTSD; assigned a 30 percent evaluation for that disability; 
and again denied service connection for a cardiovascular 
disability to include hypertension and a chronic back 
disability.  In December 1997, the veteran's attorney 
submitted a notice of disagreement with the denial of service 
connection for a cardiovascular disability to include 
hypertension and the assignment of a 30 percent evaluation 
for the veteran's PTSD.  In June 1998, the RO increased the 
evaluation for the veteran's PTSD from 30 to 100 percent.  In 
February 1999, the RO issued a supplement statement of the 
case to the veteran and his attorney which addressed the 
issue of service connection for a cardiovascular disability 
to include hypertension.  In April 1999, the veteran's 
attorney submitted a substantive appeal from the denial of 
service connection for a cardiovascular disability to include 
hypertension.  In September 1999, the Board requested an 
opinion from a Veterans Health Administration (VHA) medical 
expert.  In October 1999, the requested VHA opinion was 
incorporated into the record.  In November 1999, the 
veteran's attorney was provided with a copy of the VHA 
opinion and informed of the veteran's right to submit 
additional evidence and/or argument.  In January 2000, the 
veteran's attorney submitted photocopies of VA clinical 
documentation previously of record and additional argument.  
The veteran is represented in this appeal by James W. 
Stanley, Jr., Attorney.  

The veteran did not submit a notice of disagreement with that 
portion of the December 1997 rating decision which denied 
service connection for a chronic back disability.  Therefore, 
the issue of service connection for a chronic back disability 
is not before the Board for appellate review and will not be 
addressed below.  The United States Court of Appeals for 
Veterans Claims (Court) has established that jurisdiction 
does matter.  See Roy v. Brown, 5 Vet. App. 554 (1993); 
Rowell v. Principi, 4 Vet. App. 9 (1993).  

The veteran testified at the hearing on appeal that he 
sustained leg shell fragment wounds during combat in the 
Republic of Vietnam.  The veteran is invited to clarify 
whether his testimony constituted a claim or rather was made 
solely in support of his other then-pending claims.  




FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD.  

2.  A cardiovascular disability was not shown during active 
service or for many years following service separation.  The 
veteran's current hypertensive vascular disease has not been 
shown to have originated during active service.  

3.  The veteran's post-service hypertensive vascular disease 
has been shown to have increased in severity secondary to his 
service-connected PTSD.  

4.  In March 1970, the RO denied service connection for 
hemorrhoids.  The veteran was informed in writing of the 
adverse decision and his appellate rights in April 1970.  He 
did not submit a notice of disagreement with the decision.  

5.  The documentation submitted since the March 1970 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  A cardiovascular disability to include hypertension was 
not incurred in or aggravated by active service and may not 
be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

2.  Hypertensive vascular disease was aggravated by the 
veteran's service-connected PTSD.  38 U.S.C.A. § 5107 (West 
1999); 38 C.F.R. § 3.310(a) (1999).  

3.  The March 1970 RO decision denying service connection for 
hemorrhoids is final.  New and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for hemorrhoids has not been presented.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cardiovascular Disability 

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served continuously for ninety days or more during a period 
of war and hypertension becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  
Hypertension denotes diastolic blood pressure which is 
predominantly 90 mmHg or greater.  Isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mmHg or greater with a diastolic blood 
pressure of less than 90 mmHg.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (Note 1) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for PTSD.  

The veteran's service medical records make no reference to 
hypertension or any other cardiovascular disability.  At his 
September 1969 physical examination for service separation, 
the veteran exhibited a blood pressure reading of 128/84 
mmHg.  

At a March 1970 VA examination for compensation purposes, the 
veteran exhibited blood pressure readings of 138/70, 146/86, 
and 148/90 mmHg.  No cardiovascular abnormalities were 
identified.  At a January 1988 VA examination for 
compensation purposes, the veteran exhibited a blood pressure 
reading of 110/70 mmHg.  No cardiovascular system 
abnormalities were identified.  

A February 1991 VA treatment record notes that the veteran 
exhibited blood pressure readings of 209/105 and 180/80 mmHg.  
An impression of hypertension was advanced.  A February 1991 
VA hospital summary indicates that the veteran was admitted 
for treatment of his elevated blood pressure.  He was 
diagnosed with hypertension and placed on anti-hypertensive 
medications.  A March 1991 VA hospital summary indicates that 
the veteran was diagnosed with hypertensive cardiovascular 
disease.  

At a May 1992 VA examination for compensation purposes, the 
veteran presented an eighteen month history of hypertension 
without serious end organ damage.  The veteran was diagnosed 
with essential hypertension.  

At the September 1997 hearing on appeal, the veteran 
testified that his PTSD-related stress had elevated his blood 
pressure.  The veteran's treating VA physicians informed him 
that his PTSD had aggravated his hypertension.  He stated 
that he had been told by a VA physician and read in some 
literature that hypertension may be precipitated by herbicide 
exposure.  

In a December 1997 written statement, the veteran's attorney 
conveyed that the veteran's hypertension had been aggravated 
by his service-connected PTSD.  The attorney acknowledged 
that the veteran had "no medical proof" as to an 
etiological relationship between Agent Orange exposure and 
hypertension.  

A January 1998 VA psychological evaluation states that the 
veteran was receiving ongoing treatment for PTSD.  The 
psychologist concluded that, "undoubtedly, [the veteran's] 
emotional distress has caused difficulty in marital relations 
and has aggravated certain physical problems such as the 
control of [hypertension] and diabetes [mellitus]-Type I."  
In a February 1998 written statement, the veteran's attorney 
asserted that the veteran's physicians had opined that his 
severe PTSD had aggravated his hypertension.  

In an April 1998 written statement, the veteran's attorney 
advanced that the Professional Guide to Diseases established 
that "stress is a factor in essential hypertension" and 
thereby supported the veteran's assertion that his 
service-connected PTSD aggravated his hypertension.  The 
attorney submitted a photocopy which he indicated was page 
1109 of the cited reference work.  The photocopied page 
states that stress is a risk factor for essential 
hypertension.  

At an April 1998 VA examination for compensation purposes, 
the veteran presented a history of hypertension since 1986 or 
1987 and a subsequent diagnosis of congestive heart failure.  
The veteran was diagnosed with hypertension and a history of 
congestive heart failure.  The examiner commented that:

I have been asked to give an opinion as 
[to] the causal medical relationship 
between PTSD and hypertension.  I believe 
that it is fairly well documented that 
PTSD can cause hypertension.  The problem 
we are dealing with in this case is when 
did the hypertension start.  According to 
the veteran, it was first diagnosed in 
1986 or 1987.  He also states that he was 
diagnosed in 1990 or 1991 as having PTSD, 
but both he and his wife aver they 
believe the PTSD began in 1968 when he 
was stationed in Vietnam.  The veteran 
has at least 2 problems which can affect 
blood vessels and lead to hypertension.  
They are chronic renal failure and 
insulin-dependent diabetes mellitus.  The 
veteran states that his attending doctors 
have told him in the past they believe 
the PTSD caused the hypertension leading 
to the development of chronic renal 
failure.  If the veteran has a long 
history of hypertension dating back prior 
to its diagnosis in 1986 or 1987, that 
could well be the cause of his chronic 
renal failure.  The diagnosis of 
congestive heart failure does not seem 
firm, although on an electrocardiogram 
done in July of 1997, the veteran had a 
small pericardial effusion.  In putting 
this all together, it appears to me that 
the veteran has had PTSD dating back to 
his service in Vietnam.  The hypertension 
was diagnosed in 1986 or 1987 and the 
renal failure was diagnosed in 1991.  In 
that case, it does appear that the PTSD 
was the cause of his hypertension and 
that the hypertension led to the chronic 
renal failure.  

At a May 1998 VA examination for compensation purposes, the 
examiner indicated that the veteran exhibited blood pressure 
readings of 230/114, 226/112, and 220/112 mmHg.  The VA 
physician opined that:

I am to comment on the relationship 
between this patient's hypertension and 
his PTSD.  In my clinical judgment, this 
man has essential hypertension.  It is 
severe and poorly controlled.  Stress can 
cause some elevation of blood pressure or 
aggravation of hypertension, but usually 
this is more of a systolic hypertension.  
In patients with sustained diastolic 
pressures in the range of this veteran, 
this is organic disease and is essential 
hypertension.  ...  In summary, while he 
has PTSD, I feel the stress is not the 
etiology for this man's hypertension.  I 
think initially it was essential 
hypertension, which is the most common 
etiologic category for patients with 
hypertension and certainly hypertension 
at this level of severity ...

At a July 1998 VA examination for compensation purposes, the 
veteran was diagnosed with hypertension and organic heart 
disease with left ventricular hypertrophy.  At a September 
1998 VA examination for compensation purposes, the veteran 
reported that he had a history of hypertension since the 
"late 1980s."  The VA examiner concluded that "I find 
nothing clinically in his records to lead me to draw any 
medical conclusion that PTSD is the etiology of his 
hypertension or aggravated his hypertension."  

The October 1999 VHA opinion indicates that the physician had 
reviewed the veteran's claims file.  The doctor commented:

In summary, the etiology of this 
veteran's hypertensive vascular disease 
is physiological, related to: the genetic 
factors as outlined above, the diabetes 
mellitus, and the subsequent interaction 
of diabetes and genetics.  ...  It is 
unlikely that the veteran's PTSD has 
caused any chronic aggravation of his 
hypertensive vascular disease.  With the 
diagnosis of hypertension, first-line 
therapy includes lifestyle modification, 
including institution of a low-salt diet, 
increasing exercise, weight loss, 
decrease in alcohol consumption to less 
than 2 drinks per day, and adherence to 
prescribed pharmacological therapy.  The 
only way that PTSD could theoretically 
cause aggravation of the hypertensive 
vascular disease would be if the PTSD 
precluded adherence to the 
above-mentioned treatment modalities.  
This interaction is not quantifiable.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony on appeal.  The veteran's 
hypertensive vascular disease was not shown during active 
service or for many years thereafter.  While there are 
conflicting medical opinions as to the etiology of the 
veteran's hypertensive vascular disease, some VA physicians 
have concluded that the veteran's service-connected PTSD 
aggravated his post-service hypertension.  The VHA opinion 
states that the veteran's hypertension vascular disease could 
theoretically be aggravated by his service-connected PTSD if 
that disability interfered with his treatment modalities.  
The January 1998 evaluation from the veteran's treating VA 
psychologist specifically states that the veteran's PTSD 
"aggravated certain physical problems such as the control" 
of his hypertension.  The Board finds that the record is in 
relative equipoise as to whether the veteran's 
service-connected PTSD aggravated his post-service 
hypertensive vascular disease.  Therefore, the Board 
concludes that service connection is now warranted for 
hypertensive vascular disease secondary to the veteran's 
PTSD.  




II.  Hemorrhoids

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (1999) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has been presented, the 
VA must then determine whether the claim, based upon all the 
evidence of record and presuming its credibility, is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is well-grounded, the VA may then proceed to 
evaluate the merits of the claim after ensuring that its duty 
to assist the veteran under 38 U.S.C.A. § 5107(a) (West 1991) 
has been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999); 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

A.  Prior Final RO Decision

In March 1970, the RO denied service connection for 
hemorrhoids upon its determination that the claimed disorder 
was not shown to have originated during active service.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in April 1970.  The veteran did not 
submit a notice of disagreement with the denial.  

The evidence upon which the RO formulated its March 1970 
rating decision may be briefly summarized.  The veteran's 
service medical records make no reference to hemorrhoids.  
The report of his September 1969 physical examination for 
service separation notes that the veteran exhibited a normal 
anus and rectum.  The examiner did not identify any 
hemorrhoids.  The report of the March 1970 VA examination for 
compensation purposes indicates that the veteran complained 
of hemorrhoids.  He reported that he had initially 
experienced hemorrhoidal trouble approximately three months 
prior to service separation.  A March 1970 physical 
evaluation from John Pike, M.D., conveys that the veteran 
presented a history of hemorrhoids since July 1969.  He 
denied any inservice treatment for hemorrhoids.  The veteran 
was diagnosed with internal hemorrhoids and an external 
hemorrhoidal skin tag.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The evidence submitted since the March 1970 rating decision 
consists of VA clinical and examination documentation; 
private clinical documentation; service personnel records; 
written statements and military unit historical material from 
the United States Army and Joint Services Environmental 
Support Group (currently the United States Armed Services 
Center for Research of Unit Records); the transcript of the 
September 1997 hearing on appeal; and written statements from 
the veteran, the veteran's attorney, the veteran's wife, and 
the veteran's mother.  A private treatment entry dated in 
April 1970 indicates that the veteran underwent a 
hemorrhoidectomy in approximately March 1970.  Private 
treatment entries dated in 1971, 1976, and 1977 reflect that 
the veteran was seen for hemorrhoids.  In his June 1995 
substantive appeal, the veteran advanced that he was treated 
for hemorrhoids "within four months" at the North Little 
Rock, Arkansas, VA Medical Center and intermittently 
thereafter.  At the hearing on appeal, the veteran testified 
that he had experienced hemorrhoidal pain, bleeding, and 
"protrusion" during active service.  He acknowledged that 
he had been initially treated for hemorrhoids in the later 
part of 1969 following service separation.  

The additional documentation does not reflect that the 
veteran objectively manifested hemorrhoids during active 
service.  The recent submissions have not cured this defect.  
When the claim was previously denied, there was no competent 
evidence that the veteran's hemorrhoids originated during 
active service.  There was evidence of a post-service 
diagnosis of hemorrhoids.  Additional clinical documentation 
confirming that diagnosis is cumulative.  The veteran's 
testimony and statements on appeal are essentially cumulative 
of his previous statements to the effect that his 
post-service hemorrhoids originated during active service.  

The Court has held that if lay assertions as to medical 
causation will not suffice initially to establish a 
well-grounded claim, it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  There is no indication that either the 
veteran or his attorney is a medical professional.  The Court 
has further clarified that statements as to what the veteran 
may have been told by a physician during or after service, 
standing alone, are insufficient to establish a medical 
diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, such statements may not 
be considered as competent evidence.  

In light of the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
hemorrhoids.  The March 1970 rating decision is final and has 
not been reopened.  Notwithstanding this fact, the Board 
views its discussion as sufficient to inform the veteran and 
his attorney of the elements necessary to reopen his 
previously denied claim, and to explain why his current 
application to reopen his claim fails.  Graves v. Brown, 9 
Vet. App. 172, 173; Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


ORDER

Service connection for hypertensive vascular disease is 
granted.  The veteran's application to reopen his claim of 
entitlement to service connection for hemorrhoids is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

